In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1240 
GEORGE A. PLESSINGER, II, 
                                                  Plaintiff‐Appellant, 
                                  v. 

NANCY A. BERRYHILL, 
Acting Commissioner of Social Security, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, Fort Wayne Division. 
              No. 17‐CV‐71 — William C. Lee, Judge. 
                     ____________________ 

      ARGUED JULY 6, 2018 — DECIDED AUGUST 20, 2018 
                 ____________________ 

    Before SYKES, HAMILTON, and BRENNAN, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  George  Plessinger  applied  for 
disability  insurance  benefits  under  the  Social  Security  Act 
based on his chronic back pain. An administrative law judge 
found that he was severely impaired by his lumbar degener‐
ative disc disease and stenosis, thoracic degenerative disc dis‐
ease, obesity, and systemic hypertension. Given the stringent 
standard  for  total  disability  under  the  Social  Security  Act, 
2                                                      No. 18‐1240 

however, the ALJ found that these impairments were not dis‐
abling. The agency’s Appeals Council denied review, and the 
district  court  upheld  the ALJ’s  decision.  We  reverse  and  re‐
mand to the agency. In the face of the great weight of medical 
evidence supporting Plessinger’s claims of disabling impair‐
ments, the ALJ gave undue weight to the opinion of the testi‐
fying  medical  expert,  who  did  not  examine  Plessinger  and 
hedged his opinion in a critical way that was never resolved. 
The ALJ and the testifying medical expert each seemed to del‐
egate to the other the job of evaluating the credibility of Ples‐
singer’s complaints of pain. The ALJ’s decision to discount the 
credibility of those complaints was not supported by substan‐
tial evidence. 
I. Factual and Procedural Background 
    Plessinger  was  born  with  congenital  spinal  stenosis.  He 
began  experiencing  back  pain  in  2010,  when  he  was  just  23 
years old. He worked as a diesel mechanic, electric lineman, 
fast food worker, welder, and truck driver. But in April 2012 
he was in an accident that exacerbated a prior injury from fall‐
ing at work. He had epidural nerve block injections in August 
2012, but they did not relieve his pain. An MRI scan revealed 
a disc rupture in his lumbar spine, so he had surgery in March 
2013.  
    In  May  and  September  2013,  in  connection  with  Ples‐
singer’s  application  for  Social  Security  disability  benefits, 
non‐examining consultants for the agency assessed his resid‐
ual  functional  capacity,  meaning  his  abilities  to  do  various 
work‐related activities on a sustained basis. Dr. J.V. Cocoran 
determined that Plessinger had the residual functional capac‐
ity to perform light work, while Dr. J. Sands determined he 
could perform only sedentary work. Specifically, Dr. Cocoran 
No. 18‐1240                                                           3 

found that Plessinger could stand or walk for about six hours 
in  an  eight‐hour  workday.  Dr.  Sands,  on  the  other  hand, 
found that Plessinger could stand or walk for a total of only 
two  hours  per  day  and  noted  that  he  had  “objectively  sup‐
ported  back  problems  that  are  significant  for  someone  his 
age.” 
    Unfortunately,  Plessinger’s  2013  surgery  did  not  relieve 
his chronic pain. He was later diagnosed with failed back sur‐
gery  syndrome,  which  is  also  called  post‐laminectomy  syn‐
drome. Plessinger’s neurosurgeon, Dr. Jeﬀrey Kachmann, re‐
ferred him to a pain management doctor, Dr. Neal Coleman, 
to see if more conservative treatment could forestall a second 
surgery. Dr. Coleman examined Plessinger in February 2015 
and  noted  that  he  could  walk  only  50  yards  before  his  legs 
began to tingle. Dr. Coleman’s notes indicate that Plessinger’s 
four diﬀerent daily pain medications reduced his symptoms, 
but  his  pain  was  aggravated  by  daily  activities,  including 
“lifting,  lying/rest,  rolling  over  in  bed,  sitting,  standing  and 
walking.” Dr. Coleman also noted that Plessinger’s spinal ste‐
nosis was “symptomatic and function limiting” and did not 
respond to injection therapies or other conservative pain man‐
agement approaches.  
    Dr. Coleman referred Plessinger to another neurosurgeon 
to assess whether a second surgery would be appropriate. Dr. 
Guatam Phookan examined him in March 2015. He noted disc 
herniation  in  several  parts  of  Plessinger’s  spine,  and  diag‐
nosed  “referred/radicular  pain”  in  both  legs.  Dr. Phookan 
noted that Plessinger was already living with failed back sur‐
gery syndrome and that his herniations were not in the same 
part  of  the  spine where  he was experiencing the  most pain. 
4                                                     No. 18‐1240 

Dr. Phookan determined that it would be best to explore other 
options for pain relief before attempting a second surgery. 
   Plessinger  was  examined  by  the  agency’s  consulting  ex‐
aminer, Dr. Xavier Laurente, in July 2014. Dr. Laurente deter‐
mined that Plessinger could walk only 20 to 30 feet and could 
stand for only five minutes at a time. He noted that Plessinger 
had limited strength in his legs and showed “some signs of 
nerve impingement (with positive straight leg raise test).” 
     At his hearing before the ALJ in April 2015, Plessinger tes‐
tified about his physical limitations. He explained that he did 
his best to help his wife take care of their five young children, 
all under ten years old. He said that on a typical day, he would 
wake up at 6:00 a.m. to wake the children up for school, then 
lie back down for half an hour while they were getting ready, 
then get up again to make sure they were dressed and to get 
them on the school bus. After that he would lie down again 
before getting up again at 11:00 to make lunch for himself and 
his youngest children. He would then take care of the children 
until his wife got home from work.  
    Plessinger  also  explained  that  he  had  diﬃculty  walking 
because of the “shooting pain” he experienced when moving 
around. He testified that if he walked more than ten feet, his 
legs went numb, so most of the time he either lay down in bed 
to ease the pain or sat in his chair. He said the pain also inter‐
fered with his sleep, allowing him to sleep only two to three 
hours at a time, followed by tossing and turning because of 
the pain. As for daily activities, he said that it took him all day 
to  wash  a  load  of  dishes  because  he  had  to  take  frequent 
breaks to allow his back to decompress and to “get the feeling 
back in [his] legs.”  
No. 18‐1240                                                           5 

   Dr.  John  Pella,  a  physician  certified  in  internal  medicine 
and  specializing  in  pulmonary  disease,  also  testified  at  the 
hearing  as  a  medical  expert.  He  had  reviewed  Plessinger’s 
medical records but had not examined him. Dr. Pella began 
by briefly summarizing the results of Plessinger’s most recent 
MRI from August 2014, which revealed several areas of disc 
extrusion and root eﬀacement. He also noted that Plessinger 
had  a  history  of  hypertension  and  was  significantly  obese, 
with a body‐mass index of 45. 
     When Dr. Pella had finished describing Plessinger’s phys‐
ical conditions, the ALJ asked whether his impairments met 
or  equaled  any  impairment  listed  in  Social  Security  regula‐
tions that leads to a presumption of disability. Dr. Pella said 
no.  The ALJ  did  not  ask  about  any  particular  listing  or  set 
forth  requirements  for  any.  Dr.  Pella  did  not  explain  which 
listings would be most relevant or explain why he did not be‐
lieve any listed impairment was met.  
     Dr. Pella then concluded that Plessinger would be able to 
lift  and  carry  20  pounds  occasionally  and  ten  pounds  fre‐
quently; to sit for two hours at a time for a total of six hours 
of an eight‐hour workday, with a sit/stand option; to stand for 
30  minutes  to  one  hour  at  a  time,  and  to  walk  for  15  to  30 
minutes at a time, for two to three hours total in a workday; 
and to reach, push, or pull overhead frequently, but could use 
his legs only occasionally. 
    A  vocational  expert  also  testified  regarding  Plessinger’s 
work‐related  capabilities.  The  expert  said  that  Plessinger 
could no longer do his past relevant work but could do un‐
skilled sedentary work with the limitations described by the 
ALJ, identical to the limitations Dr. Pella had testified to ear‐
lier in the hearing. The vocational expert said the specific jobs 
6                                                      No. 18‐1240 

available to Plessinger would include a surveillance systems 
monitor,  a  parimutuel  ticket  checker,  and  a  document  pre‐
parer. The ALJ also asked the vocational expert whether those 
jobs would still be available if the hypothetical individual, to 
relieve  symptoms,  must  lie  down  several  times  during  the 
day, as Plessinger testified was necessary. The vocational ex‐
pert replied that the jobs identified would not be possible and 
that no competitive employment could be achieved with that 
restriction. 
    The  ALJ  applied  the  standard  five‐step  analysis  for  as‐
sessing disability, see 20 C.F.R. § 404.1520(a), and concluded 
that Plessinger was not disabled. At step one, the ALJ deter‐
mined that Plessinger had not engaged in substantial gainful 
activity since his alleged onset in December 2012. At step two, 
the ALJ identified as “severe” Plessinger’s lumbar degenera‐
tive disc disease and stenosis, thoracic degenerative disc dis‐
ease, obesity, and systemic hypertension. At step three, based 
exclusively on Dr. Pella’s assessment, the ALJ concluded that 
these  impairments,  individually  or  in  combination,  did  not 
satisfy a listing for presumptive disability. 
    Step four required the ALJ to determine Plessinger’s resid‐
ual  functional  capacity  and  determine  whether  he  could  do 
his past relevant work. The ALJ found that his impairments 
“could  reasonably  be  expected  to  cause  the  alleged  symp‐
toms,”  but  concluded  “his  purely  subjective  complaints  are 
given less than full credibility and little weight” because they 
were “not reasonably consistent with the overall evidence of 
record.” The ALJ then listed the factors that must be consid‐
ered  when  assessing  the  credibility  of  an  individual’s  state‐
ments, see 20 C.F.R. § 404.1529(c), but did not return to those 
No. 18‐1240                                                       7 

factors to explain his finding that Plessinger was “not entirely 
credible.” 
    The ALJ wrote that he gave “great weight” to the opinion 
of Dr. Pella because his testimony showed “a careful analysis 
of the claimant’s impairments” and “was based on a thorough 
review of evidence.” Further, the ALJ said he found Dr. Pella’s 
determinations credible because they were “supported by ob‐
jective clinical findings and treating progress notes in the rec‐
ord.”  The ALJ  did  not  specify  which  findings  and  notes  he 
meant. 
    By contrast, the ALJ discounted the assessments of several 
consulting  physicians,  and  he  did  not  assign  any  particular 
weight to the assessment of Plessinger’s treating physicians. 
The ALJ said he gave only little weight to the opinions of Dr. 
Laurente, the agency’s consulting examiner, and to the opin‐
ions of Dr. Cocoran and Dr. Sands, the non‐examining state‐
agency  physicians,  because  he  found  their  opinions  incon‐
sistent with the other diagnostic and clinical findings, and be‐
cause they lacked access to the longitudinal medical record.  
    The  ALJ  then  briefly  discussed  some  of  the  findings  of 
Plessinger’s treating physicians but did not assign them any 
particular weight. He focused only on their findings that sup‐
ported Dr. Pella’s assessment of residual functional capacity. 
For example, the ALJ mentioned that Dr. Coleman’s February 
2015  examination  of  Plessinger  revealed  that  his  spine  was 
positive for posterior tenderness, but that a neurological exam 
was  “within  normal  limits”  and  his  MRI  indicated  little 
change from the earlier MRI. The ALJ omitted any mention of 
Dr. Coleman’s clinical assessment that Plessinger “can walk 
less than 50 yards” before his legs tingle, and that his spinal 
8                                                       No. 18‐1240 

stenosis  was  “symptomatic  and  function  limiting”  and  was 
“not responding to conservative and injection therapies.”  
    Similarly, the ALJ noted that Dr. Phookan “indicated that 
the claimant was not a surgical candidate.” The ALJ omitted 
Dr. Phookan’s explanation for why a lumbar discectomy at the 
L3‐L4 and L4‐5 hernia locations might not be the right strat‐
egy  for  Plessinger:  he  was  already  experiencing  failed  back 
surgery syndrome, and his pain was mostly concentrated in 
his  axial  low  back  rather  than  in  his  right  leg.  Dr. Phookan 
also  noted  that  if  other  treatment  options  did  not  work,  he 
would still consider a second surgery. 
    At step four, the ALJ thus concluded that Plessinger had 
the  residual  functional  capacity  to  perform  sedentary  work 
with certain restrictions that would not allow him to perform 
any of his past relevant work as a welder or truck driver. At 
step  five,  however,  the  ALJ  found  that  sedentary  and  un‐
skilled  jobs  existed  in  significant  numbers  in  the  national 
economy that Plessinger could perform, including those that 
the  vocational  expert  identified.  The  ALJ  therefore  denied 
benefits. 
II. Analysis 
    The ALJ’s  decision  was  based  on  two  related  errors  that 
require remand. First, the ALJ relied too heavily on Dr. Pella’s 
testimony  without  explaining  adequately  why  he  was  dis‐
counting the opinions of physicians who had treated and ex‐
amined Plessinger. Second, the ALJ’s decision to discount the 
credibility of Plessinger’s account of his pain and its limiting 
eﬀects on him was erroneous. The ALJ relied heavily on Dr. 
Pella, who qualified his opinions by signaling that he had not 
taken into account Plessinger’s complaints and that someone 
No. 18‐1240                                                         9 

else—the ALJ—would need to assess the credibility of those 
complaints. In essence, Dr. Pella and the ALJ each deferred to 
the other on that critical issue. The ALJ never fully engaged 
with the evidence supporting Plessinger’s claim of disabling 
pain. There is also a third problem with the ALJ’s opinion: it 
failed to explain why Plessinger did not meet or equal Listing 
1.04A for spinal disorders, which would lead to a finding of 
presumptive  disability.  Because  of  issues  of  waiver  and 
whether Plessinger met his burden of proof on this issue, we 
do not rely on this point to remand. Since the case must go 
back  to  the  agency  on  other  grounds,  the  listing  issue  will 
need to be addressed on remand. 
    On appeal, Plessinger argues that the ALJ relied too heav‐
ily on Dr. Pella’s testimony and gave too little weight to his 
other doctors’ opinions. Plessinger points out that Dr. Pella is 
not an expert in orthopedics or neurology, the areas of medi‐
cine  most  relevant  to  Plessinger’s  impairments.  Rather, 
Dr. Pella is a career pulmonologist (lung specialist) who did 
his residency in internal medicine many years ago.  
    An ALJ may have a medical expert assist with interpreting 
the record evidence. See 20 C.F.R. § 404.1512(b)(1)(viii) (2017). 
Dr. Pella’s specialty in pulmonology did not disqualify him as 
a matter of law from being able to opine on the meaning of 
Plessinger’s medical records. See Kepple v. Massanari, 268 F.3d 
513, 516 (7th Cir. 2001). Nevertheless, the ALJ erred by giving 
Dr.  Pella’s  testimony  greater  weight  than  was  appropriate 
based  on  the  factors  the  regulations  identify  for  assessing 
medical opinions. See 20 C.F.R. § 404.1527(c)(2)–(5). The ALJ 
said he gave Dr. Pella’s opinion “great weight” because it was 
“based on a thorough review of evidence” and because, the 
ALJ wrote, his determinations were supported by the record. 
10                                                      No. 18‐1240 

    Dr. Pella’s opinion was certainly admissible, but there are 
several problems here. Dr. Pella never examined Plessinger, 
had no treatment relationship with him, see § 404.1527(c)(2)(i) 
(more weight given to doctors with a longer treatment rela‐
tionship), and is  not an expert in orthopedics  or  neurology, 
see § 404.1527(c)(5) (more weight given to opinion of special‐
ist about medical issues related to area of specialty). The ALJ 
assumed  that  Dr.  Pella  was  familiar  with  all  of  the  medical 
evidence, both supporting and undermining the claim of dis‐
ability, but did not point to the corroborating record evidence.  
     The most fundamental error is that the ALJ accepted Dr. 
Pella’s opinions without recognizing the limits that Dr. Pella 
himself  imposed  on  them.  Dr.  Pella  acknowledged  that  his 
opinions did not take into account Plessinger’s own account 
of  the  disabling  eﬀects  of  his  pain.  Dr.  Pella  concluded  his 
opinion on Plessinger’s residual functional capacity by saying 
that “any further impairment would be related to credibility 
of  pain  on  his  function,  Your  Honor.”  A  few  minutes  later, 
Plessinger’s  attorney  asked  Dr. Pella  why  he  believed  Ples‐
singer was capable of longer periods of sitting, standing, and 
walking  than  the  agency’s  consultative  examiners  did.  Dr. 
Pella answered: “ … I think that would be based on a credibil‐
ity of, of pain on his function.” 
    These  answers  indicated  honestly  what  seems  obvious. 
Having not even examined Plessinger, Dr. Pella was not in a 
position to evaluate the credibility of his account of the pain 
he suﬀered. Dr. Pella was saying, in other words, that some‐
one else—presumably the ALJ—would  need to assess those 
issues to make a sound decision based on all the evidence in 
the case. The ALJ cannot delegate to any doctor, and certainly 
No. 18‐1240                                                        11 

not  to  a  non‐examining  doctor,  the  task  of  evaluating  the 
claimant’s credibility. 
     By contrast, the ALJ referred only briefly in his opinion to 
the clinical findings of Dr. Coleman, the doctor who had one 
of  the  longest  treatment  relationships  with  Plessinger,  from 
July 2013 to February 2015. Dr. Coleman’s assessment of Ples‐
singer’s ability to walk (only 50 yards before his legs started 
to  tingle)  was  not  consistent  with  Dr.  Pella’s  testimony  that 
Plessinger could walk for 15 to 30 minutes at one time. The 
ALJ did not explain why he favored Dr. Pella’s opinion over 
Dr. Coleman’s. See Vanprooyen v. Berryhill, 864 F.3d 567, 572 
(7th  Cir.  2017)  (“A  treating  physician’s  opinion  trumps  the 
conclusions  of  agency  consultants—in  particular  those  who 
never  examined  the  claimant—unless  the  limitations  articu‐
lated by the treating physician are not supported by the rec‐
ord.”).  
    The  ALJ  also  seemed  to  have  misconstrued  (or  worse, 
“cherry‐picked”)  the  evidence  from  Dr.  Phookan’s  March 
2015 assessment that surgery might not be the best treatment 
option  for  Plessinger.  The  ALJ  treated  this  opinion  as  if  it 
showed that Plessinger’s condition was not severe enough for 
surgery. Actually, Dr. Phookan’s full assessment undermines 
that view. He pointed out that Plessinger was suﬀering from 
failed back surgery syndrome, which meant that surgery was 
less promising than it would otherwise be, despite the pain 
Plessinger was suﬀering.  Dr.  Phookan also pointed  out  that 
surgery  where  Plessinger’s  herniated  discs  were  located 
might not address the part of the back where he reported ex‐
periencing  the  most pain. ALJs are not permitted to cherry‐
pick  evidence  from  the  record  to  support  their  conclusions, 
12                                                     No. 18‐1240 

without engaging with the evidence that weighs against their 
findings. See Yurt v. Colvin, 758 F.3d 850, 859 (7th Cir. 2014). 
    Approaching the case in terms of the ALJ’s credibility find‐
ing, we also find we must reverse and  remand.  Plessinger’s 
own account of his pain and resulting limitations showed, if 
believed, pain and eﬀects that rendered him totally disabled 
and eligible for benefits. 
    The ALJ recognized correctly that Plessinger’s “medically 
determinable  impairments  could  reasonably  be  expected  to 
cause  the  alleged  symptoms,”  but  the  ALJ  found  that  his 
“purely subjective complaints are given less than full credibil‐
ity”  because  they  were  not  consistent  with  the  overall  evi‐
dence  in  the  record.  The ALJ  also  stated  in  his  opinion  the 
proper test for analyzing a claimant’s credibility. 
   The ALJ failed, however, to actually conduct that analysis 
himself.  He  instead  deferred  entirely  to  the  testimony  of 
Dr. Pella.  The ALJ’s  only  explanation  for  finding  Plessinger 
“not  entirely  credible”  was  that  his  “subjective  complaints” 
were “not reasonably consistent with the overall evidence of 
record.”  This  is  language  that  this  court  has  criticized  as 
“meaningless boilerplate” if the ALJ does not oﬀer more of an 
explanation for the purported inconsistencies. Stark v. Colvin, 
813 F.3d 684, 688 (7th Cir. 2016). 
    The ALJ did not really explain, for example, why he did 
not  believe  Plessinger’s  testimony  that  he  could  not  walk 
more than a very short distance and had to lie down several 
times during the day to manage his pain—testimony which, 
if believed, would preclude competitive employment accord‐
ing to the vocational expert. The ALJ also did not address the 
fact that Plessinger’s allegations of pain were consistent with 
No. 18‐1240                                                          13 

the  strong  prescription  pain  medication  he  was  taking.  See, 
e.g.,  Carradine  v.  Barnhart,  360  F.3d  751,  755  (7th  Cir.  2004) 
(finding doctor’s prescription for strong pain medications cor‐
roborated claimant’s credibility regarding pain). 
    The ALJ’s unsupported credibility assessment provides by 
itself  suﬃcient  reason  to  remand  here.  Pierce  v.  Colvin,  739 
F.3d 1046, 1051 (7th Cir. 2014) (“An erroneous credibility find‐
ing requires remand unless the claimant’s testimony is incred‐
ible on its face or the ALJ explains that the decision did not 
depend on the credibility finding.”). We must repeat here that 
Dr. Pella twice qualified his own opinion about Plessinger’s 
residual  capacity.  He  concluded  his  opinion  by  saying  that 
“any  further  impairment  would  be  related  to  credibility  of 
pain on his function,” and he repeated the same qualification 
when Plessinger’s attorney challenged his opinion. These an‐
swers indicated that Dr. Pella was leaving to the ALJ the job 
of determining how credible Plessinger’s complaints of pain 
were. As  noted,  Dr.  Pella  had  not  examined  Plessinger.  He 
was not in any position to oﬀer his own opinion about credi‐
bility or possible exaggeration or even malingering. (There is 
no  indication  from  any  physician  who  examined  or  treated 
Plessinger that he has been malingering or exaggerating his 
symptoms.)  That  qualification  of  Dr.  Pella’s  opinion  made 
clear that the ALJ would need to make his own assessment of 
Plessinger’s  credibility  before  accepting  Dr.  Pella’s  opinion 
about residual functional capacity. 
    On appeal, Plessinger also argues that the ALJ erred by re‐
lying  on  Dr.  Pella’s  testimony  to  find  that  he  was  not  pre‐
sumptively disabled under Listing 1.04A for “Disorders of the 
spine,”  including  spinal  stenosis  and  degenerative  disc  dis‐
ease. See 20 C.F.R. Part 404, Subpart P, App’x 1, § 1.04A.  
14                                                       No. 18‐1240 

    The  Commissioner  contends  that  Plessinger  waived  any 
argument based on the listings because he did not raise the 
issue  before  the  district  court.  Plessinger  argued  broadly  in 
the district court that the ALJ failed to explain his analysis of 
the evidence with enough detail to permit meaningful appel‐
late  review.  We  have  treated  such  arguments  as  enough  to 
preserve  more  specific  arguments.  See  Arnett  v.  Astrue, 
676 F.3d 586, 593–94 (7th Cir. 2012) (finding claimant’s argu‐
ment regarding specific part of the ALJ’s residual functional 
capacity analysis was not waived on appeal because claimant 
raised issue of the ALJ’s overall residual functional capacity 
finding in district court). We need not reach a definitive con‐
clusion on the issue of waiver, though, because the case must 
be remanded on other grounds. 
    Listing 1.04 requires a spinal disorder, such as degenera‐
tive disc disease or spinal stenosis “resulting in compromise 
of a nerve root … or the spinal cord,” plus one of three alter‐
natives. Alternative A is “Evidence of nerve root compression 
characterized by neuro‐anatomic distribution of pain, limita‐
tion of motion of the spine, motor loss (atrophy with associ‐
ated muscle weakness or muscle weakness) accompanied by 
sensory or reflex loss and, if there is involvement of the lower 
back,  positive  straight‐leg  raising  test.”  20  C.F.R.  Pt.  404, 
Subpt.  P, App.  1,  § 1.04.  Dr. Coleman  noted  that  Plessinger 
had  a  positive  straight‐leg  test  in  February  2015,  as  well  as 
“new left L4 radiculopathy with numbness and motor weak‐
ness for the past 4 weeks.” And Dr. Laurente noted in his July 
2014 exam of Plessinger that he had “some signs of nerve im‐
pingement (with positive straight leg raise test).” 
No. 18‐1240                                                          15 

   Here was the ALJ’s entire explanation for finding that Ples‐
singer did not have an impairment meeting a listed impair‐
ment:  
        John Pella, M.D., a board certified internist and 
        an  impartial  medical  expert,  had  the  oppor‐
        tunity to review the medical evidence of record 
        and testify at the hearing. Dr. Pella testified that 
        the physical impairments, considered singly or 
        in  combination,  do  not  meet  or  equal  any  sec‐
        tion of the listed impairments. 
Given the substantial evidence from treating and examining 
physicians tending to show that Plessinger may have met or 
equaled Listing 1.04A, this was not a suﬃcient explanation of 
the ALJ’s reasoning. It would not allow this court to under‐
take  a  “meaningful  review”  of  the  ALJ’s  finding  that  Ples‐
singer did not satisfy Listing 1.04A. Kastner v. Astrue, 697 F.3d 
642, 648 (7th Cir. 2012). We could not “discern from the ALJ’s 
scant  analysis  whether  [he]  considered  and  dismissed,  or 
completely failed to consider, this pertinent evidence,” so the 
ALJ did not “build a logical bridge” from the evidence to his 
conclusion. Minnick v. Colvin, 775 F.3d 929, 936 (7th Cir. 2015), 
citing  Schmidt  v.  Barnhart,  395  F.3d  737,  744  (7th  Cir.  2005). 
This issue will need a fresh look on remand. 
   The judgment of the district court upholding the ALJ’s de‐
nial of benefits is REVERSED and the case is REMANDED to 
the agency for further proceedings consistent with this opin‐
ion.